Citation Nr: 0124412	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

2.  Entitlement to service connection for arthritis of the 
left knee, to include rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1973, to 
March 11, 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

Since August 2000, the veteran has canceled three scheduled 
RO hearing officer hearings.  Although he had requested a 
Travel Board hearing, he withdrew such a request in June 
2001.  Therefore, no further development with regard to a 
hearing is necessary.

In the September 2001 written argument, the representative 
listed one of the issues as entitlement to service connection 
for a left knee disorder, to include arthritis.  However, the 
RO has only adjudicated the issue of entitlement to service 
connection for arthritis of the left knee.  To the extent 
that the representative has raised the issue of entitlement 
to service connection for a left knee disorder other than 
arthritis, that matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran with 
his claim to reopen the issue of entitlement to service 
connection for a heart condition.  The veteran and his 
representative were notified of the information and evidence 
needed to substantiate this claim.

2.  In an unappealed September 1995 rating decision, the RO 
denied the reopening of the claim of entitlement to service 
connection for a heart condition.

3.  The additional evidence added to the record since 
September 1995, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.

4.  VA has met its duty to notify and assist the veteran with 
his claim of entitlement to service connection for arthritis 
of the left knee.  The veteran and his representative were 
notified of the information and evidence needed to 
substantiate this claim, and the RO obtained all relevant 
evidence necessary for an equitable disposition of this 
appeal.

5.  The preponderance of the competent and probative evidence 
shows that the veteran does not have arthritis of the left 
knee, to include rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying the 
reopening of the claim of entitlement to service connection 
for a heart condition became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a heart condition.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159); 38 
C.F.R. § 3.156(a) (2001).

3.  Arthritis of the left knee, to include rheumatoid 
arthritis, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted 
to Reopen a Claim for Service Connection for a Heart 
Condition

Factual Background

In a July 1977 rating decision, the RO denied service 
connection for a heart condition.  The evidence of record at 
the time of that rating decision was the following: March 
1968 hospitalization records from St. Joseph Hospital in Fort 
Worth, Texas; the veteran's service medical records; February 
1977 VA chest x-rays report; a July 1977 electrocardiogram 
report; and a July 1977 VA examination report.

The March 1968 hospitalization records from St. Joseph 
Hospital in Fort Worth, Texas, show that when the veteran was 
thirteen years old he was treated for an adhesive 
pericarditis due to a viral etiology.  During the 
hospitalization, he underwent a pericardiectomy and a removal 
of a peel from the epicardial surface of the heart.

The service medical records show that the veteran underwent 
an entrance examination on November 23, 1973.  The heart was 
normal, and a scar on the left thorax was noted.  Chest x-
rays were taken.  A cardiology consultation was recommended.  
In the report of medical history, it was noted that the 
veteran had a cardiovascular surgery scar.  On December 4, 
1973, it was determined that the veteran was qualified for 
enlistment.  A physical inspection performed on December 6, 
1973, revealed no disqualifying defects.  

The veteran was hospitalized on January 14, 1974, for 
effusion of the right knee.  A physical examination on 
admission revealed that the point of maximal impulse was 
prominent in the left fifth intercostal space one centimeter 
lateral to the mid-clavicular line.  The rhythm was regular.  
There was a systolic click noted along the left sternal 
border and a holosystolic murmur noted at the base.  He 
underwent a cardiology consultation.  The examining physician 
felt that he had two systolic clicks and a systolic murmur 
maximal at the base representing mitral valvular 
regurgitation.  An electrocardiogram (EKG) was normal.  X-
rays were consistent with post-pericardiectomy appearance.  A 
cardiac fluoroscopy revealed paradoxical pulsation, which was 
anticipated.  No cardiac enlargement was noted.  The 
diagnosis was organic heart disease - mitral apparatus 
abnormality with systolic click, probable mitral 
regurgitation.  It was considered Class I-A in nature.  It 
was indicated that the etiology was probably congenital.  It 
was recommended that the veteran be separated from the 
service due to valvular heart disease, which existed prior to 
service.  It was noted that the disorder was not in the line 
of duty.  On January 28, 1974, the veteran was transferred to 
a medical holding company to await a medical board.  

The veteran underwent a medical board examination on January 
30, 1974.  The diagnosis was mitral valvular disease.  It was 
noted that he was not qualified for procurement or enlistment 
because of that disorder.

In November 1975, the RO requested all service medical 
records and clinical records.  In their request, the RO noted 
that the veteran had been hospitalized in 1974 for rheumatoid 
arthritis at the base hospital at Fort Leonard Wood, 
Missouri.  Later that month, the National Personnel Records 
Center (NPRC) sent all available records.

VA chest X-rays taken in February 1977 revealed that the 
cardiac silhouette was of a left ventricular contour, but 
that the chest examination was otherwise unremarkable.  

The veteran underwent a VA general medical examination in 
July 1977.  An EKG revealed a normal sinus rhythm and was 
considered probably within normal limits.  Physical 
examination revealed that no murmurs were present.  There was 
an inconstant S3 at the left lower sternal border.  The 
pulses were normal.  A left anterolateral thoracotomy scar 
was noted.  The examiner noted that the veteran was 
discharged from active service because of a heart murmur and 
"rheumatoid arthritis."  The examiner indicated that the 
veteran denied any childhood history of a heart murmur.  The 
history of heart surgery (pericardiectomy) was noted.  One of 
the diagnoses was a history of a pericardiectomy ten years 
ago with a questionable reason of the surgery and 
questionable etiology of the heart problem at that time.  The 
examiner concluded that there was no evidence of 
cardiovascular disease at the present time.

In a September 1995 rating decision, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a heart condition.  The additional 
evidence of record was the following: (1) a copy of a report 
of the February 1973 medical board proceedings, which was 
submitted by the veteran; (2) a copy of some of the service 
medical records, which was submitted by the veteran and was 
previously of record at the time of the July 1977 rating 
decision; and (3) VA treatment records dated from November 
1993 to July 1995.

The report of the February 1973 medical board proceedings 
reflects that the veteran was found to be medically unfit for 
further military service in accordance with current medical 
standards.  One of his medical conditions and/or physical 
defects was organic heart disease - mitral apparatus 
abnormality with systolic click, probable mitral 
regurgitation.  The organic heart disease was classified as 
Class I-A in nature, and it was noted that the etiology was 
probably congenital in nature.  With regard to a line-of-duty 
determination, it was noted that the organic heart disease 
was not in the line of duty and that it existed prior to 
service.  It was determined that the approximate date of 
origin was 1970.  It was indicated that the cause was not 
incident to service.  It was reiterated that the organic 
heart disease existed prior to entry on active duty.  It was 
also determined that it was not aggravated by active duty.  
It was indicated that the optimum hospitalization improvement 
for disposition purposes had been achieved and that the 
maximum hospitalization benefit had been received.  It was 
recommended that the veteran return to duty for separation 
from service.  It was indicated that he did not desire to 
continue on active duty.  The findings and recommendations of 
the medical board were later approved.

A VA outpatient treatment record dated in November 1993 
reflects that chest X-rays showed mild cardiomegaly.  The 
veteran was hospitalized at a VA medical center in January 
1995.  The initial physical examination during that 
hospitalization revealed that he had regular rhythm and rate 
without murmurs.  However, on the discharge summary, it was 
noted that a physical examination revealed that the heart 
tones were regular with some cardiac enlargement and that 
there was a soft systolic murmur at the left sternal border.  
One of the discharge diagnoses was alcoholic cardiomyopathy.  
A VA outpatient treatment record dated in February 1995 
reveals that chest X-rays showed mild-to-moderate 
cardiomegaly.  

The additional evidence that has been received since the 
September 1995 rating decision is the following: (1) copies 
of some of the service medical records and the report of the 
February 1973 medical board proceedings, which were 
previously submitted by the veteran; (2) VA treatment 
records, dated from December 1996 to September 1998; (3) a VA 
21-4138 (statement in support of the claim), dated in January 
1998; (4) the transcript of the October 1998 hearing held 
before a RO hearing officer; (5) a VA Form 9, dated in 
November 1999; and (6) an undated disability report, which 
was apparently prepared by the veteran in conjunction with a 
claim for Social Security disability benefits.

VA treatment records reflect that in December 1996 chest X-
rays were taken and the veteran also underwent an EKG.  Chest 
X-rays showed left pleural pericardial scarring.  The EKG 
revealed the following: normal sinus rhythm, left atrial 
enlargement, right ventricular hypertrophy and an incomplete 
right bundle branch block.  The EKG was considered abnormal 
in comparison with a prior one.  Also, chest X-rays taken in 
early November 1997 showed the following: (1) mild 
cardiomegaly with no associated pulmonary vascular 
congestion, and (2) mild aortic atrial septal defect.  

The veteran was hospitalized at a VA domiciliary from mid-
November 1997 to mid-January 1998 for alcohol dependence.  A 
physical examination on admission revealed no gallops or 
murmurs.  During that hospitalization, a chest X-ray study 
was done and the veteran underwent two EKGs.  In the 
discharge summary, one of the Axis III diagnoses was 
cardiomyopathy with a patient history of heart surgery.  

In late January 1998, the veteran underwent a VA cardiology 
consult.  He reported that he received a medical discharge 
from the U.S. Army because of a heart murmur and rheumatoid 
arthritis.  He also reported that after active service he 
underwent a heart catheterization, but that no specific 
treatment or recommendation was given.  He denied any history 
of chest pain or congestive heat failure.  Physical 
examination revealed that the point of maximal impulse was 
not visible or palpable.  A cardiac area of dullness was not 
delineated.  There were no heaves or thrills.  There was a 
regular rhythm rate of 70 beats per minute.  S1 and S1 were 
normal.  There was a Grade 1/6 short early systolic ejection 
murmur at the left base.  No diastolic murmur, rub, or 
extrasystole was present.  It was noted that the EKG done in 
mid-December 1997 during the recent hospitalization showed a 
normal sinus rhythm with an incomplete right bundle branch 
block and minor non-specific elevation in Lead III, which was 
unchanged from a previous EKG.  It was indicated that the 
repeat EKG done in late December 1997 during the recent 
hospitalization was essentially unchanged.  It was reported 
that, in comparison to the ones taken in early November 1997, 
the chest X-rays taken in mid-November 1997 during the recent 
hospitalization showed left pleural pericardial thickening 
with borderline cardiomegaly.  The impressions were an old 
incomplete right bundle branch block and a history of alcohol 
abuse with liver cirrhosis.

In the January 1998 VA 21-4138 (statement in support of the 
claim), the veteran asserted that his heart condition was 
aggravated by active duty.

The veteran underwent a VA cardiology rehabilitation 
evaluation in September 1998.  It was noted that he had a 
history of cardiomyopathy and coronary artery disease.  He 
was informed of his risk factors and the ways to reduce such 
risks.

At the October 1998 hearing, the veteran testified that he 
had had heart surgery when he was thirteen years old because 
tissue growing around his heart was stopping him from 
breathing and had to be removed and that after the surgery he 
had no problems with his heart until he was in service.  He 
said that the doctor who examined him when he entered active 
service said that his heart was in good condition and that he 
was fit for service.  He reported that, when he underwent a 
physical examination in conjunction with a knee injury, he 
was asked about his chest scar, and that he was also asked 
how he had been able to get into the Army.  He indicated that 
he was then told that he had a heart murmur.  He stated that 
he did not have any problems with his heart from the time 
that he entered active service to the time of that physical 
examination.  Transcript.
 
In his November 1999 VA Form 9, the veteran argued that his 
heart must have been in a good condition prior to active 
service because he was accepted into the Army.  The veteran 
submitted an undated disability report with his November 1999 
VA Form 9.  This disability report was apparently prepared by 
the veteran in conjunction with a claim for Social Security 
disability benefits.  In that report, he stated that one of 
his disabling conditions was organic heart disease.  In that 
report, he also indicated that while his disabling conditions 
began in 1968, his worsening heart condition was not 
discovered until active service.  He also said in that report 
that he had not had any additional treatment.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  While congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation, any disability from a 
superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (2001); VAOPGCPREC 82-90 (1990).

Every veteran of wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
 
If there is wartime service, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2001).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year of the mailing of notification, followed by a timely 
substantive appeal; otherwise, the determination becomes 
final and is not subject to revision absent new and material 
evidence. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
1991).  

Effective August 29, 2001, during the pendency of this 
appeal, 38 C.F.R. § 3.156(a) was amended with regard to the 
definition of new and material evidence.  However, the 
revised definition only applies to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001).  Because the veteran's claim was filed before August 
29, 2001, the old definition of new and material evidence 
applies in this case.  New and material evidence under the 
old definition means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration; that is neither 
cumulative nor redundant; and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(2)).  

For example, a lay person cannot render an opinion regarding 
aggravation of a disability because such an opinion has to be 
provided by a person who is qualified through education, 
training or experience to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
a layperson's account of what a medical professional said is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 74-77 (1995).  Furthermore, evidence that is 
simply information recorded by a medical examiner and that is 
not enhanced by any additional medical comment by that 
examiner is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his preexisting heart condition was 
aggravated during active service.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  This 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this claim in light of 
the new legislation and regulations.  As explained below, VA 
has notified the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
Thus, although the RO did not have the benefit of the 
explicit provisions of the new regulations, VA's duties have 
been fulfilled.  Consequently, the case need not be referred 
to the veteran or his representative for further argument as 
the Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Nothing in the VCAA of 2000 shall be construed to require 
that VA reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103(f) (West Supp. 2001).  However, nothing in 
the VCAA of 2000 shall be construed as precluding VA from 
providing such other assistance under 38 U.S.C.A. § 5103(a) 
(West Supp. 2001) to a claimant in substantiating a claim as 
VA considers appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 
2001).  In that regard, the regulations provide that VA will 
make reasonable efforts to obtain records that are in the 
custody of a Federal department or agency and records that 
are in the custody of a non-Federal government sources.  
However, VA's duty to assist in obtaining such records does 
not apply to any claim to reopen a finally decided claim that 
was filed before August 29, 2001.  Moreover, there is no duty 
to assist in providing a medical examination or opinion for 
any claim to reopen a finally decided claim that was filed 
before August 29, 2001.  As noted above, the veteran's claim 
was filed before August 29, 2001; therefore, for this 
particular claim, VA has no duty to assist under the VCAA of 
2000 in obtaining records or a medical opinion or providing a 
medical examination.  66 Fed. Reg. at 45,620, 45,629-31. 

With regard to this particular claim, the only duty VA has 
under the VCAA of 2000 is the duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001).  
When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R § 
3.159 (b)).

In a March 1998 letter, the RO informed the veteran that he 
must submit new and material evidence to reopen his claim of 
entitlement to service connection for a heart condition.  A 
copy of this letter was sent to the representative.  In the 
January 1999 rating decision, copies of which were sent to 
the veteran and his representative, the RO discussed the 
basis of the denial of reopening the claim - the veteran had 
not provided new and material evidence showing that his 
preexisting heart condition was aggravated during active 
service.  In the November 1999 statement of the case and the 
June 2001 supplemental statement of the case, copies of which 
were sent to the veteran and his representative, the RO 
reiterated the basis of the denial of the claim.  

Through the March 1998 letter, the January 1999 rating 
decision, the November 1999 statement of the case and the 
June 2001 supplemental statement of the case, the RO informed 
the veteran of (1) the information and medical and lay 
evidence that that was necessary to substantiate his claim, 
and (2) his responsibilities for providing that information 
and medical and lay evidence.  Copies of the above-mentioned 
documents were sent to the representative.  Therefore, the 
veteran and his representative have been notified of the 
information and evidence needed to substantiate this claim.  
Id.
 
The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  However, if the 
appellant does not identify any evidence that would be of 
advantage, the hearing officer has no obligation to advise 
the appellant to submit additional evidence.  Stuckey v. 
West, 13 Vet. App. 163 (1999).  As noted above, the veteran 
has not identified any additional evidence that shows that 
his preexisting heart condition was aggravated by active 
service.  Moreover, the November 1999 statement of the case, 
which informed the veteran that he needed to submit evidence 
showing that his preexisting heart condition was aggravated 
by active service, satisfied the hearing officer's duty under 
38 C.F.R. § 3.103(c)(2).

Regarding the additional evidence submitted to reopen the 
claim, the copies of the service medical records and the 
report of the February 1973 medical board proceedings were 
previously submitted.  Therefore, that evidence is not new.

The VA treatment records dated from December 1996 to 
September 1998 are new, but not material.  None of those 
treatment records is relevant to whether the preexisting 
heart condition was aggravated by active service.  The 
January 1998 cardiology consult report reflects that the 
veteran reported that he received a medical discharge from 
the U.S. Army because of a heart murmur and rheumatoid 
arthritis.  However, the examining physician did not indicate 
that the preexisting heart condition was aggravated by active 
service.  Instead, that notation was simply a history given 
by the veteran and does not constitute competent medical 
evidence of aggravation of the preexisting heart condition 
during active service.  See LeShore, 8 Vet. App. at 409.  

The January 1998 VA Form 21-4138, the transcript of the 
October 1998 hearing, the November 1999 VA Form 9 and the 
undated disability report are new, but not material.  None of 
those documents contains competent medical evidence of 
aggravation of the preexisting heart condition during active 
service.  The veteran, as a lay person, is not competent to 
report that his preexisting heart condition was aggravated 
during active service, as he stated in the January 1998 VA 
Form 21-4138 and in the undated disability report.  He is 
also not competent to opine that his heart must have been in 
a good condition when he entered active service, as he stated 
in the November 1999 VA Form 9.  See Espiritu, 2 Vet. App. at 
494-95; 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R § 3.159(a)).  Furthermore, the veteran's testimony 
at his October 1998 hearing - the doctor who examined him on 
entrance into active service said that his heart was in good 
condition and that he was fit for active service - is not 
competent medical evidence because it is a layperson's 
account of what a physician purportedly said.  See Robinette, 
8 Vet. App. at 74-77.  

Accordingly, the Board concludes that this additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim, and that the claim 
of entitlement to service connection for a heart condition is 
not reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159); 38 C.F.R. 
§ 3.156(a) (2001).


II.  Entitlement to Service Connection for Arthritis of the 
Left Knee

Factual Background

The service medical records show that on the veteran's 
entrance examination on November 23, 1973, his lower 
extremities were normal.  On December 4, 1973, it was 
determined that he was qualified for enlistment.  A physical 
inspection performed on December 6, 1973, revealed no 
disqualifying defects.  On January 8, 1974, it was noted that 
the veteran had had right knee pain with edema for 
approximately three weeks.  The impressions were knee pain 
with edema and possible chondromalacia.  

The veteran was hospitalized on January 14, 1974, for 
effusion of the right knee.  Following examination and 
diagnostic studies, the final diagnosis was joint effusion of 
the right knee of unknown etiology, possible rheumatoid 
arthritis.  The veteran underwent a medical board examination 
on January 30, 1974.  That examination revealed that he had 
joint effusion of the right knee.  

The report of February 1974 medical board proceedings 
reflects that the veteran was found to be medically unfit for 
further military service in accordance with current medical 
standards due to joint effusion of the right knee of unknown 
etiology, possible rheumatoid arthritis; and heart disease.  
It was recommended that the veteran return to duty for 
separation from service.  It was noted that he did not desire 
to continue on active duty.  The findings and recommendations 
of the medical board were later approved.

In November 1975, the RO requested all service medical 
records and clinical records.  In the request, the RO noted 
that the veteran had been hospitalized in 1974 for rheumatoid 
arthritis at the base hospital at Fort Leonard Wood, 
Missouri.  Later that month, the NPRC sent all available 
records.

VA medical records reflect that in December 1976 the veteran 
complained of severe pain upon weight bearing on the left 
foot and intermittent swelling of the left knee.  X-rays of 
the left knee were normal.  The assessment was heel pain 
secondary to bony spurs.  On January 3, 1977, he reported 
that he had had pain in the left foot and left knee for the 
past four to five months.  Physical examination revealed mild 
tenderness in the patellar tendon.  The assessment was strain 
of the left patellar tendon secondary to walking with a bent 
knee and Achilles tendonitis secondary to keeping the heel 
off the floor.  On January 5, 1977, it was noted that the 
veteran had fallen approximately ten to fifteen feet out of a 
barn six or seven months earlier and that, since the fall, he 
had had a great deal of pain under the left heel and at the 
insertion of the left Achilles tendon.  No knee disorder was 
diagnosed.

VA medical records show that the veteran was hospitalized in 
May 1977 for left heel pain.  Following exploratory surgery 
and excision of a bursa, the final diagnosis was acute 
inflammatory bursal sac and possible arthritis changes of the 
left ankle joint.  

The veteran underwent a VA general medical examination in 
July 1977.  Physical examination revealed a posterior scar on 
the left foot.  There was slight fullness in the left ankle, 
but no tenderness.  There was a full range of motion in all 
joints.  No left knee abnormalities were noted.  X-rays of 
the right knee, taken to determine whether rheumatoid 
arthritis was present, showed a normal knee.  Although it was 
noted that the veteran was discharged from active service 
because of "rheumatoid arthritis," it was specifically 
determined that he did not have rheumatoid arthritis.  The 
only diagnosis regarding the left lower extremity was 
resolving arthritis/bursitis, post-operative left ankle, with 
minimal disability.

VA treatment records, dated from November 1993 to July 1995, 
which include a discharge summary from a January 1995 
hospitalization, do not contain any findings of left knee 
pathology or any diagnoses of arthritis.  

In a February 1995 VA Form 21-526 (veteran's application for 
compensation or pension), the veteran reported that his claim 
for Social Security disability benefits had been denied.

VA medical records dated from December 1996 to September 1998 
do not reflect left knee complaints or any findings of left 
knee pathology/arthritis.  When the veteran was admitted to a 
VA domiciliary from mid-November 1997 for alcohol dependence, 
a physical examination no edema of the lower extremities.  In 
December 1997 he complained of edema of the lower extremities 
and of his feet hurting; however, no knee abnormalities were 
noted.  On discharge from the domiciliary in January 1998, 
there were no relevant diagnoses.  The report of a VA 
cardiology consult in January 1998 notes that the veteran 
indicated he was discharged from service because of a heart 
murmur and rheumatoid arthritis.  

In his January 1998 VA 21-4138 (statement in support of the 
claim), the veteran asserted that his arthritis had been 
aggravated by active duty.

In a March 1998 letter, the RO informed the veteran that he 
had to submit evidence that his arthritis was incurred in 
active service.  A copy of this letter was sent to the 
representative.

The veteran underwent a VA cardiology rehabilitation 
evaluation in September 1998.  There was no mention of a left 
knee disorder or a diagnosis of arthritis. 

At the veteran's October 1998 hearing, he testified that he 
did not have any problems with his knee prior to active 
service.  He said that during service he fell while marching 
and that his knee had to tapped because it was swollen.  He 
reported that he was told during a physical examination that 
he had rheumatoid arthritis and that he had swelling in his 
knee after service.  He testified that he believed a private 
physician in Cleburne, Texas, tapped his knee after service, 
and that he also received treatment from the VA in 1976 or 
1977.  Transcript.

In the January 1999 rating decision, copies of which were 
sent to the veteran and his representative, the RO discussed 
the basis of the denial of the claim of entitlement to 
service connection for arthritis - the veteran had not 
provided evidence that he had arthritis during active service 
or that it was compensably manifested within one year of 
active service.  In the November 1999 statement of the case, 
copies of which were sent to the veteran and his 
representative, the RO reiterated the basis of the denial of 
the claim.

In his November 1999 VA Form 9, the veteran reported that he 
was first told that he had arthritis when his knee swelled in 
service.  He said that he must not have had any problems with 
his knee prior to service since he was accepted into the 
Army.  The veteran submitted an undated disability report 
with his November 1999 VA Form 9.  This disability report was 
apparently prepared by the veteran in conjunction with a 
claim for Social Security disability benefits.  In the 
report, he stated that one of his disabling conditions was 
rheumatoid arthritis, that his disabling conditions began in 
1968, and that he was treated for joint effusion of the right 
knee during service.  He also said in that report that the 
had not had any additional treatment.

In the June 2001 supplemental statement of the case, copies 
of which were sent to the veteran and his representative, the 
RO reiterated the basis of the denial of the claim.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2001).

With regard to lay evidence, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).  See 
also 38 C.F.R. § 3.102 (2000).

Analysis

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The regulations pertaining to the claim of entitlement to 
service connection for arthritis of the left knee merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 46,629.  

The Board has reviewed the facts of this case in light of the 
new legislation and regulations.  As explained below, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him and his 
representative of the information and evidence necessary to 
substantiate his claim and of the efforts to assist him.  
Thus, although the RO did not have the benefit of the 
explicit provisions of the new regulations, VA's duties have 
been fulfilled.  Consequently, the case need not be referred 
to the veteran or his representative for further argument as 
the Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001).  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159 (b)).  Through the March 1998 letter, the January 1999 
rating decision, the November 1999 statement of the case and 
the June 2001 supplemental statement of the case, the RO 
informed the veteran of (1) the information and medical and 
lay evidence that that was necessary to substantiate his 
claim, and (2) his responsibilities for providing that 
information and medical and lay evidence.  Copies of the 
above-mentioned documents were sent to the representative.  
Therefore, the veteran and his representative have been 
notified of the information and evidence needed to 
substantiate this claim.  Id.

In a claim for disability compensation, VA will make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim; other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R § 3.159(c)).  
In November 1975, the RO obtained all available service 
medical records and clinical records from NPRC.  The veteran 
in February 1995 submitted a copy of the report of medical 
board proceedings.  The RO had requested and received 
relevant VA medical records, and the veteran had also 
submitted other relevant VA medical records.  There is no 
indication that there are additional VA medical records that 
should be obtained.  Although the veteran had apparently 
filed a claim for Social Security disability benefits in the 
early 1990s, the evidence shows that he is not in receipt of 
Social Security disability benefits.  Also, in the disability 
report for that claim, he stated that he had not received any 
treatment for his rheumatoid arthritis since active service.  
In other words, there is no indication that the Social 
Security Administration would have any records relevant to 
this claim.  Accordingly, VA has fulfilled its duty to assist 
in obtaining relevant records from a Federal department or 
agency.  Id.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Id.  While the 
veteran testified at the October 1998 hearing that he 
believed a doctor in Cleburne, Texas, tapped one of his knees 
after service, he has not submitted those records even though 
he was informed in the RO's March 1998 letter that he should 
submit post-service evidence of arthritis.  Nor has he 
identified the doctor with sufficient specificity for VA to 
try to obtain any treatment records, or alleged that the 
doctor diagnosed arthritis.  Therefore, VA has fulfilled its 
duty to assist in obtaining relevant records from a non-
Federal government sources.  Id.

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino, 12 Vet. App. at 520.  However, if the appellant 
does not identify any evidence that would be of advantage, 
the hearing officer has no obligation to advise the appellant 
to submit additional evidence.  Stuckey, 13 Vet. App. at 177.  
The November 1999 statement of the case, which informed the 
veteran that he needed to submit evidence showing that he had 
arthritis during active service or that it was compensably 
manifested within one year of active service, satisfied the 
hearing officer's duty under 38 C.F.R. § 3.103(c)(2).
 
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does: 

(A) Contain competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; 

(B) Establish that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in [38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317] manifesting 
during an applicable presumptive period provided 
the claimant has the required service or triggering 
event to qualify for that presumption; and 

(C) Indicate that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.

66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)(i)(A)-(C)).  The possible 
association between the claimed disability or symptoms and 
the established event, injury, or disease in service or 
another service-connected disability could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159(c)(4)(ii)).

The service medical records do not reflect any complaints or 
findings of a left knee disorder during the veteran's brief 
period of service.  The only knee findings were in respect to 
the right knee.  While he had effusion of the right knee in 
January 1974 and underwent tests for rheumatoid arthritis, 
the final diagnosis was that the effusion was of "unknown 
etiology, possible rheumatoid arthritis."  As for the 
veteran's contentions that he had rheumatoid arthritis in 
service, as a lay person he is not competent to make a 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95; 66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R § 
3.159(a)).  Also, his assertion that during a physical 
examination in service he was told he had rheumatoid 
arthritis is not competent medical evidence.  See Robinette, 
8 Vet. App. at 74-77.  Thus, a definitive diagnosis of 
rheumatoid or any other type of, arthritis was not made 
during active service and there was no showing of a left knee 
disorder.  

The post-service, VA medical records from the mid-1970s do 
not contain a diagnosis of arthritis of the left knee.  
Although the veteran did express a few left knee complaints 
in the mid-1970s, after service, it appears that they were 
related to a left foot condition and the veteran's having 
walk with his knee bent because he could not walk with his 
heel on the floor.  When the veteran underwent a VA 
examination in July 1977, he was given X-rays of the right 
knee to determine whether he had rheumatoid arthritis.  The 
X-rays showed a normal knee and the examiner specifically 
stated that the veteran did not have rheumatoid arthritis.  
The VA treatment records from the 1990s also do not contain a 
diagnosis of arthritis of the left knee, to include 
rheumatoid arthritis.  During a January 1998 VA cardiology 
consultation the veteran reported that he had been discharged 
from active service because of a heart murmur and rheumatoid 
arthritis.  However, the notation in the cardiology 
consultation report is simply a history given by the veteran 
and does not constitute competent medical evidence of a 
current diagnosis of rheumatoid arthritis.  See LeShore, 8 
Vet. App. at 409.  

Thus, the competent medical evidence shows no left knee 
arthritis or other left knee disorder during service and no 
chronic left knee disability, including arthritis, since 
service.  Accordingly, a current VA examination or medical 
opinion is not necessary.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 
3.159(c)(4)(i)(A)-(C)).  As the preponderance of the 
competent and probative evidence is against the claim, 
service connection for arthritis of the left knee is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).



ORDER

New and material evidence to reopen the claim for service 
connection for a heart condition has not been received and 
the application to reopen the claim is denied.

Service connection for arthritis of the left knee, to include 
rheumatoid arthritis, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

